Exhibit 10.1
THE MEN’S WEARHOUSE, INC.
1996 LONG-TERM INCENTIVE PLAN
(As Amended and Restated
Effective April 1, 2008)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Section  
 
       
ARTICLE I — ESTABLISHMENT, PURPOSE AND DURATION
       
 
       
Establishment
    1.1  
Purpose of the Plan
    1.2  
Duration of Authority to Make Grants Under the Plan
    1.3  
 
       
ARTICLE II — DEFINITIONS
       
 
       
Affiliate
    2.1  
Award
    2.2  
Award Agreement
    2.3  
Board
    2.4  
Cash-Based Award
    2.5  
Code
    2.6  
Committee
    2.7  
Company
    2.8  
Corporate Change
    2.9  
Covered Employee
    2.10  
Deferred Stock Unit
    2.11  
Deferred Stock Unit Award
    2.12  
Disability
    2.13  
Dividend Equivalent
    2.14  
Effective Date
    2.15  
Employee
    2.16  
Exchange Act
    2.17  
Fair Market Value
    2.18  
Fiscal Year
    2.19  
Freestanding SAR
    2.20  
Holder
    2.21  
Incentive Stock Option or ISO
    2.22  
Mature Shares
    2.23  
Minimum Statutory Tax Withholding Obligation
    2.24  
Nonqualified Stock Option or NQSO
    2.25  
Option
    2.26  
Optionee
    2.27  
Option Price
    2.28  
Option Agreement
    2.29  
Other Stock-Based Award
    2.30  
Parent Corporation
    2.31  
Performance-Based Award
    2.32  
Performance-Based Compensation
    2.33  
Performance Goals
    2.34  
Performance Period
    2.35  
Performance Stock Award
    2.36  
Performance Unit Award
    2.37  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Section  
 
       
Period of Restriction
    2.38  
Plan
    2.39  
Restricted Stock
    2.40  
Restricted Stock Award
    2.41  
Retirement
    2.42  
Section 409A
    2.43  
Stock Appreciation Right or SAR
    2.44  
Stock
    2.45  
Subsidiary Corporation
    2.46  
Substantial Risk of Forfeiture
    2.47  
Tandem SAR
    2.48  
Ten Percent Stockholder
    2.49  
Termination of Employment
    2.50  
TMW Group
    2.51  
 
       
ARTICLE III — ELIGIBILITY AND PARTICIPATION
       
 
       
Eligibility
    3.1  
Participation
    3.2  
 
       
ARTICLE IV — GENERAL PROVISIONS RELATING TO AWARDS
       
 
       
Authority to Grant Awards
    4.1  
Dedicated Shares; Maximum Awards
    4.2  
Shares That Count Against Limit
    4.3  
Non-Transferability
    4.4  
Requirements of Law
    4.5  
Changes in the Company’s Capital Structure
    4.6  
Election Under Section 83(b) of the Code
    4.7  
Forfeiture for Cause
    4.8  
Forfeiture Events
    4.9  
Award Agreements
    4.10  
Amendment of Award Agreements
    4.11  
Rights as Stockholder
    4.12  
Issuance of Shares of Stock
    4.13  
Restrictions on Stock Received
    4.14  
Compliance With Section 409A
    4.15  
Source of Shares Deliverable Under Awards
    4.16  
 
       
ARTICLE V — OPTIONS
       
 
       
Authority to Grant Options
    5.1  
Type of Options Available
    5.2  
Option Agreement
    5.3  
Option Price
    5.4  
Duration of Options
    5.5  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Section  
 
       
Amount Exercisable
    5.6  
Exercise of Options
    5.7  
Transferability of Options
    5.8  
Notification of Disqualifying Disposition
    5.9  
No Rights as Stockholder
    5.10  
$100,000 Limitation on Incentive Stock Options
    5.11  
 
       
ARTICLE VI — STOCK APPRECIATION RIGHTS
       
 
       
Authority to Grant Stock Appreciation Rights Awards
    6.1  
Type of Stock Appreciation Rights Available
    6.2  
General Terms
    6.3  
Stock Appreciation Right Agreement
    6.4  
Term of Stock Appreciation Rights
    6.5  
Exercise of Freestanding SARs
    6.6  
Exercise of Tandem SARs
    6.7  
Payment of SAR Amount
    6.8  
Termination of Employment
    6.9  
Nontransferability of SARs
    6.10  
No Rights as Stockholder
    6.11  
Restrictions on Stock Received
    6.12  
 
       
ARTICLE VII — RESTRICTED STOCK AWARDS
       
 
       
Restricted Stock Awards
    7.1  
Restricted Stock Award Agreement
    7.2  
Holder’s Rights as Stockholder
    7.3  
 
       
ARTICLE VIII — DEFERRED STOCK UNIT AWARDS
       
 
       
Authority to Grant Deferred Stock Unit Awards
    8.1  
Deferred Stock Unit Awards
    8.2  
Deferred Stock Unit Award Agreement
    8.3  
Dividend Equivalents
    8.4  
Form of Payment Under Deferred Stock Unit Award
    8.5  
Time of Payment Under Deferred Stock Unit Award
    8.6  
Holder’s Rights as Stockholder
    8.7  
 
       
ARTICLE IX — PERFORMANCE STOCK AND PERFORMANCE UNIT AWARDS
       
 
       
Authority to Grant Performance Stock and Performance Unit Awards
    9.1  
Time of Payment Under Performance Unit Award
    9.2  
Holder’s Rights as Stockholder With Respect to a Performance Stock Award
    9.3  
Increases Prohibited
    9.4  
Stockholder Approval
    9.5  
Dividend Equivalents
    9.6  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Section  
 
       
ARTICLE X — CASH-BASED AWARDS AND OTHER STOCK-BASED AWARDS
       
 
       
Authority to Grant Cash-Based Awards
    10.1  
Authority to Grant Other Stock-Based Awards
    10.2  
Value of Cash-Based Awards and Other Stock-Based Awards
    10.3  
Payment of Cash-Based Awards and Other Stock-Based Awards
    10.4  
Termination of Employment
    10.5  
Nontransferability
    10.6  
 
       
ARTICLE XI — SUBSTITUTION AWARDS
       
 
       
ARTICLE XII — ADMINISTRATION
       
 
       
Awards
    12.1  
Authority of the Committee
    12.2  
Decisions Binding
    12.3  
No Liability
    12.4  
 
       
ARTICLE XIII — AMENDMENT OR TERMINATION OF PLAN
       
 
       
Amendment, Modification, Suspension, and Termination
    13.1  
Awards Previously Granted
    13.2  
 
       
ARTICLE XIV — MISCELLANEOUS
       
 
       
Unfunded Plan/No Establishment of a Trust Fund
    14.1  
No Employment Obligation
    14.2  
Tax Withholding
    14.3  
Written Agreement
    14.4  
Indemnification of the Committee
    14.5  
Gender and Number
    14.6  
Severability
    14.7  
Headings
    14.8  
Other Compensation Plans
    14.9  
Other Awards
    14.10  
Successors
    14.11  
Law Limitations/Governmental Approvals
    14.12  
Delivery of Title
    14.13  
Inability to Obtain Authority
    14.14  
Investment Representations
    14.15  
Persons Residing Outside of the United States
    14.16  
No Fractional Shares
    14.17  
Arbitration of Disputes
    14.18  
Governing Law
    14.19  

-iv-



--------------------------------------------------------------------------------



 



THE MEN’S WEARHOUSE, INC.
1996 LONG-TERM INCENTIVE PLAN
(As Amended and Restated Effective April 1, 2008)
WITNESSETH:
     WHEREAS, effective March 29, 2004, The Men’s Wearhouse, Inc. (the
“Company”) amended and restated The Men’s Wearhouse, Inc. 1996 Long-Term
Incentive Plan (the “Plan”) for the benefit of key employees of the Company and
affiliates of the Company;
     WHEREAS, the Company desires to restate the limitations set forth in the
Plan on the number of shares of stock available for awards granted or paid in
shares of stock to reflect the three-for-two stock split effected by the Company
through the payment of a 50 percent stock dividend to shareholders of record as
of May 31, 2005; and
     WHEREAS, the Company desires to amend and restate the Plan on behalf of
itself and on behalf of the other adopting entities;
     NOW THEREFORE, the Plan is hereby amended and restated in its entirety as
follows, effective as of April 1, 2008, except insofar as an earlier effective
date is expressly specified.

 



--------------------------------------------------------------------------------



 



ARTICLE I
ESTABLISHMENT, PURPOSE AND DURATION
     1.1 Establishment. The Company hereby amends and restates in its entirety
as set forth in this document the Company’s incentive compensation plan
originally named “The Men’s Wearhouse, Inc. 1996 Stock Option Plan,” which was
subsequently renamed “The Men’s Wearhouse, Inc. 1996 Long-Term Incentive Plan.”
The Plan, as amended and restated, permits the grant of Options (both Incentive
Stock Options and Nonqualified Stock Options), Stock Appreciation Rights,
Restricted Stock, Deferred Stock Units, Performance Stock Awards, Performance
Units, Cash-Based Awards, and Other Stock-Based Awards. The amendment and
restatement of the Plan became effective on March 29, 2004, the date the
amendment and restatement of the Plan was approved by the Board, which date was
within one year of the date the amendment and restatement of the Plan was
approved by the holders of at least a majority of the outstanding shares of
voting stock of the Company at a meeting of the stockholders of the Company (the
“Effective Date”), and shall remain in effect as provided in Section 1.3.
     1.2 Purpose of the Plan. The purpose of the Plan is to reward certain
corporate officers and other employees of the Company and its Affiliates
(collectively, the “TMW Group”) by enabling them to acquire shares of common
stock of the Company and to receive other compensation based on the increase in
value of the common stock of the Company or certain other performance measures.
The Plan is intended to advance the best interests of the Company, its
Affiliates and its stockholders by providing those persons who have substantial
responsibility for the management and growth of the TMW Group with additional
performance incentives and an opportunity to obtain or increase their
proprietary interest in the Company, thereby encouraging them to continue in
their employment with the TMW Group.
     1.3 Duration of Authority to Make Grants Under the Plan. The Plan shall
continue indefinitely until it is terminated pursuant to Section 13.1. No Awards
may be granted under the Plan on or after the tenth anniversary of the Effective
Date. The applicable provisions of the Plan will continue in effect with respect
to an Award granted under the Plan for as long as such Award remains
outstanding.

 



--------------------------------------------------------------------------------



 



ARTICLE II
DEFINITIONS
     The words and phrases defined in this Article shall have the meaning set
out below throughout the Plan, unless the context in which any such word or
phrase appears reasonably requires a broader, narrower or different meaning.
     2.1 “Affiliate” means any corporation, partnership, limited liability
company or association, trust or other entity or organization which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company. For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (a) to vote more than
50 percent (50%) of the securities having ordinary voting power for the election
of directors of the controlled entity or organization, or (ii) to direct or
cause the direction of the management and policies of the controlled entity or
organization, whether through the ownership of voting securities or by contract
or otherwise.
     2.2 “Award” means, individually or collectively, a grant under the Plan of
Incentive Stock Options, Nonqualified Stock Options, Stock Appreciation Rights,
Restricted Stock, Deferred Stock Units, Performance Stock Awards, Performance
Units, Cash-Based Awards, and Other Stock-Based Awards, in each case subject to
the terms and provisions of the Plan.
     2.3 “Award Agreement” means an agreement that sets forth the terms and
conditions applicable to an Award granted under the Plan.
     2.4 “Board” means the board of directors of the Company.
     2.5 “Cash-Based Award” means an Award granted to a Holder pursuant to
Article X.
     2.6 “Code” means the United States Internal Revenue Code of 1986, as
amended from time to time.
     2.7 “Committee” means a committee of at least two persons, who are members
of the Compensation Committee of the Board and are appointed by the Compensation
Committee of the Board, or, to the extent it chooses to operate as the
Committee, the Compensation Committee of the Board. Each member of the Committee
in respect of his or her participation in any decision with respect to an Award
that is intended to satisfy the requirements of section 162(m) of the Code must
satisfy the requirements of “outside director” status within the meaning of
section 162(m) of the Code; provided, however, that the failure to satisfy such
requirement shall not affect the validity of the action of any committee
otherwise duly authorized and acting in the matter. As to Awards, grants or
other transactions that are authorized by the Committee and that are intended to
be exempt under Rule 16b-3, the requirements of Rule 16b-3(d)(1) with respect to
committee action must also be satisfied.
     2.8 “Company” means The Men’s Wearhouse, Inc., a Texas corporation, or any
successor (by reincorporation, merger or otherwise).

II-1



--------------------------------------------------------------------------------



 



     2.9 “Corporate Change” shall have the meaning ascribed to that term in
Section 4.6(c).
     2.10 “Covered Employee” means a Holder who is a “covered employee,” as
defined in section 162(m) of the Code and the regulations promulgated
thereunder, or any successor statute.
     2.11 “Deferred Stock Unit” means a unit credited to a Holder’s ledger
account maintained by the Company pursuant to Article VIII.
     2.12 “Deferred Stock Unit Award” means an Award granted pursuant to
Article VIII.
     2.13 “Disability” means, effective for awards issued under the Plan that
are earned and vested on or after January 1, 2005, as determined by the
Committee in its discretion exercised in good faith, (a) in the case of an Award
that is exempt from the application of the requirements of Section 409A, a
physical or mental condition of the Holder that would entitle him to payment of
disability income payments under the Company’s long-term disability insurance
policy or plan for employees as then in effect; or in the event that the Holder
is not covered, for whatever reason, under the Company’s long-term disability
insurance policy or plan for employees or in the event the Company does not
maintain such a long-term disability insurance policy, “Disability” means a
permanent and total disability as defined in section 22(e)(3) of the Code and
(b) in the case of an Award that is not exempt from the application of the
requirements of Section 409A, (i) the Holder is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) the Holder is,
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Company. A determination of Disability may be made by a
physician selected or approved by the Committee and, in this respect, the Holder
shall submit to an examination by such physician upon request by the Committee.
     2.14 Dividend Equivalent” means a payment equivalent in amount to dividends
paid to the Company’s stockholders.
     2.15 “Effective Date” shall have the meaning ascribed to that term in
Section 1.1.
     2.16 “Employee” means (a) a person employed by the Company or any Affiliate
as a common law employee or (b) a person who has agreed to become a common law
employee of the Company or any Affiliate and is expected to become such within
six (6) months from the date of a determination made for purposes of the Plan.
     2.17 “Exchange Act” means the United States Securities Exchange Act of
1934, as amended from time to time.
     2.18 “Fair Market Value” of the Stock as of any particular date means,
     (a) if the Stock is traded on a stock exchange,

II-2



--------------------------------------------------------------------------------



 



     (i) and if the Stock is traded on that date, the closing sale price of the
Stock on that date; or
     (ii) and if the Stock is not traded on that date, the closing sale price of
the Stock on the last trading date immediately preceding that date;
as reported on the principal securities exchange on which the Stock is traded;
or
     (b) if the Stock is traded in the over-the-counter market,
     (i) and if the Stock is traded on that date, the average between the high
bid and low asked price on that date; or
     (ii) and if the Stock is not traded on that date, the average between the
high bid and low asked price on the last trading date immediately preceding that
date;
as reported in such over-the-counter market; provided, however, that (x) if the
Stock is not so traded, or (y) if, in the discretion of the Committee, another
means of determining the fair market value of a share of Stock at such date
shall be necessary or advisable, the Committee may provide for another means for
determining such fair market value that complies with the requirements of
Section 409A.
     2.19 “Fiscal Year” means the Company’s fiscal year.
     2.20 “Freestanding SAR” means a SAR that is granted pursuant to Article VI
independently of any Option.
     2.21 “Holder” means a person who has been granted an Award or any person
who is entitled to receive shares of Stock (and/or cash in the case of a Stock
Appreciation Right) under an Award.
     2.22 “Incentive Stock Option” or “ISO” means an option which is intended,
as evidenced by its designation, as an incentive stock option within the meaning
of section 422 of the Code, the award of which contains such provisions
(including but not limited to the receipt of stockholder approval of the Plan,
if the Award is made prior to such approval) and is made under such
circumstances and to such persons as may be necessary to comply with that
section.
     2.23 “Mature Shares” means shares of Stock that the Holder has held for at
least six months.
     2.24 “Minimum Statutory Tax Withholding Obligation” means, with respect to
an Award, the amount the Company or an Affiliate is required to withhold for
federal, state and local taxes based upon the applicable minimum statutory
withholding rates required by the relevant tax authorities.
     2.25 “Nonqualified Stock Option” or “NQSO” means an Option that is
designated as a nonqualified stock option. Any Option granted hereunder that is
not designated as an incentive

II-3



--------------------------------------------------------------------------------



 



stock option shall be deemed to be designated a nonqualified stock option under
the Plan and not an incentive stock option under the Code.
     2.26 “Option” means an Incentive Stock Option or a Nonqualified Stock
Option granted pursuant to Article V.
     2.27 “Optionee” means a person who is granted an Option under the Plan.
     2.28 “Option Price” shall have the meaning ascribed to that term in
Section 5.4.
     2.29 “Option Agreement” means a written contract setting forth the terms
and conditions of an Option.
     2.30 “Other Stock-Based Award” means an equity-based or equity-related
Award not otherwise described by the terms and provisions of the Plan that is
granted pursuant to Article X.
     2.31 “Parent Corporation” means any corporation (other than the Company) in
an unbroken chain of corporations ending with the Company if, at the time of the
action or transaction, each of the corporations other than the Company owns
stock possessing 50 percent or more of the total combined voting power of all
classes of stock in one of the other corporations in the chain.
     2.32 “Performance-Based Award” means a Performance Stock Award, a
Performance Unit, or a Cash-Based Award granted to a Holder under which the
fulfillment of performance goals determines the degree of payout or vesting.
     2.33 “Performance-Based Compensation” means compensation under an Award
that satisfies the requirements of section 162(m) of the Code for deductibility
of remuneration paid to Covered Employees.
     2.34 “Performance Goals” means one or more of the criteria described in
Article IX on which the performance goals applicable to an Award are based.
     2.35 “Performance Period” means the period of time during which the
performance goals applicable to a Performance-Based Award must be met.
     2.36 “Performance Stock Award” means an Award designated as a performance
stock award granted to a Holder pursuant to Article IX.
     2.37 “Performance Unit Award” means an Award designated as a performance
unit award granted to a Holder pursuant to Article IX.
     2.38 “Period of Restriction” means the period during which Restricted Stock
is subject to a substantial risk of forfeiture (based on the passage of time,
the achievement of Performance Goals, or upon the occurrence of other events as
determined by the Committee, in its discretion), as provided in Article VII.

II-4



--------------------------------------------------------------------------------



 



     2.39 “Plan” means The Men’s Wearhouse, Inc. 1996 Long-Term Incentive Plan,
as set forth in this document and as it may be amended from time to time.
     2.40 “Restricted Stock” means shares of restricted Stock issued or granted
under the Plan pursuant to Article VII.
     2.41 “Restricted Stock Award” means an authorization by the Committee to
issue or transfer Restricted Stock to a Holder.
     2.42 “Retirement” means retirement in accordance with the terms of a
retirement plan that is qualified under section 401(a) of the Code and
maintained by the Company or an Affiliate in which the Holder is a participant.
     2.43 “Section 409A” means section 409A of the Code and Department of
Treasury rules and regulations issued thereunder.
     2.44 “Stock Appreciation Right” or “SAR” means any stock appreciation right
granted pursuant to Article VI of the Plan.
     2.45 “Stock” means the common stock of the Company, $.01 par value per
share (or such other par value as may be designated by act of the Company’s
stockholders).
     2.46 “Subsidiary Corporation” means any corporation (other than the
Company) in an unbroken chain of corporations beginning with the Company if, at
the time of the action or transaction, each of the corporations other than the
last corporation in an unbroken chain owns stock possessing 50 percent or more
of the total combined voting power of all classes of stock in one of the other
corporations in the chain.
     2.47 “Substantial Risk of Forfeiture” shall have the meaning ascribed to
that term in Section 409A.
     2.48 “Tandem SAR” means a SAR that is granted in connection with a related
Option pursuant to Article VI, the exercise of which shall require forfeiture of
the right to purchase a share of the Stock under the related Option (and when a
share of the Stock is purchased under the Option, the Tandem SAR shall similarly
be canceled).
     2.49 “Ten Percent Stockholder” means an individual who, at the time the
Option is granted, owns stock possessing more than ten percent (10%) of the
total combined voting power of all classes of stock or series of the Company or
of any Parent Corporation or Subsidiary Corporation. An individual shall be
considered as owning the stock owned, directly or indirectly, by or for his
brothers and sisters (whether by the whole or half blood), spouse, ancestors and
lineal descendants; and stock owned, directly or indirectly, by or for a
corporation, partnership, estate or trust, shall be considered as being owned
proportionately by or for its stockholders, partners or beneficiaries.
     2.50 “Termination of Employment” means, in the case of an Award other than
an Incentive Stock Option, the termination of the Award recipient’s employment
relationship with the Company and all Affiliates. “Termination of Employment”
means, in the case of an Incentive

II-5



--------------------------------------------------------------------------------



 



Stock Option, the termination of the Optionee’s employment relationship with all
of the Company, any Parent Corporation, any Subsidiary Corporation and any
parent or subsidiary corporation (within the meaning of section 422(a)(2) of the
Code) of any such corporation that issues or assumes an Incentive Stock Option
in a transaction to which section 424(a) of the Code applies.
     2.51 “TMW Group” shall have the meaning ascribed to that term in
Section 1.2.

II-6



--------------------------------------------------------------------------------



 



ARTICLE III
ELIGIBILITY AND PARTICIPATION
     3.1 Eligibility. The persons who are eligible to receive Awards under the
Plan are key Employees who have substantial responsibility for or involvement
with the management and growth of one or more members of the TMW Group; provided
that George Zimmer and James Zimmer shall not be eligible to participate in the
Plan. However, only those persons who are, on the dates of grant, key employees
of the Company or any Parent Corporation or Subsidiary Corporation are eligible
for grants of Incentive Stock Options under the Plan.
     3.2 Participation. Subject to the terms and provisions of the Plan, the
Committee may, from time to time, select from all eligible Employees those
persons to whom Awards shall be granted and shall determine the nature and
amount of each Award.

III-1



--------------------------------------------------------------------------------



 



ARTICLE IV
GENERAL PROVISIONS RELATING TO AWARDS
     4.1 Authority to Grant Awards. The Committee may grant Awards to those key
Employees as the Committee shall from time to time determine, under the terms
and conditions of the Plan. Subject only to any applicable limitations set out
in the Plan, the number of shares of Stock or other value to be covered by any
Award to be granted under the Plan shall be as determined by the Committee in
its sole discretion.
     4.2 Dedicated Shares; Maximum Awards. The aggregate number of shares of
Stock with respect to which Awards may be granted under the Plan is 2,775,000.
The aggregate number of shares of Stock with respect to which Incentive Stock
Options may be granted under the Plan is 2,775,000. The aggregate number of
shares of Stock with respect to which Nonqualified Stock Options may be granted
under the Plan is 2,775,000. The aggregate number of shares of Stock with
respect to which Stock Appreciation Rights may be granted under the Plan is
2,775,000. The aggregate number of shares of Stock with respect to which
Restricted Stock Awards may be granted under the Plan is 1,387,500 The aggregate
number of shares of Stock with respect to which Performance Stock Awards may be
granted under the Plan is 1,387,500. The maximum number of shares of Stock with
respect to which Incentive Stock Options may be granted to an Employee during a
Fiscal Year is 900,000. The maximum number of shares of Stock with respect to
which Nonqualified Stock Options may be granted to an Employee or Director
during a Fiscal Year is 900,000. The maximum number of shares of Stock with
respect to which Stock Appreciation Rights may be granted to an Employee or
Director during a Fiscal Year is 900,000. The maximum number of shares of Stock
with respect to which Restricted Stock Awards may be granted to an Employee or
Director during a Fiscal Year is 675,000. The maximum amount with respect to
which Deferred Stock Unit Awards may be granted to an Employee or Director
during a Fiscal Year may not exceed in value the Fair Market Value of 675,000
shares of Stock determined as of the date of grant. The maximum number of shares
of Stock with respect to which Performance Stock Awards may be granted to an
Employee or Director during a Fiscal Year is 675,000. The maximum number of
shares of Stock with respect to which Performance Unit Awards may be granted to
an Employee or Director during a Fiscal Year is 675,000. The maximum number of
shares of Stock with respect to which Other Stock-Based Awards may be granted to
an Employee during a Fiscal Year is 675,000. The maximum aggregate amount with
respect to which Cash-Based Awards may be awarded or credited to an Employee or
Director during a Fiscal Year may not exceed in value $3,000,000 determined as
of the date of grant. The maximum aggregate amount with respect to which
Performance Unit Awards may be awarded or credited to an Employee or Director
during a Fiscal Year may not exceed in value $3,000,000 determined as of the
date of grant. Each of the foregoing numerical limits stated in this Section 4.2
shall be subject to adjustment in accordance with the provisions of Section 4.6.
The number of shares of Stock stated in this Section 4.2 shall also be increased
by such number of shares of Stock as become subject to substitute Awards granted
pursuant to Article XI; provided, however, that such increase shall be
conditioned upon the approval of the stockholders of the Company to the extent
stockholder approval is required by law or applicable stock exchange rules.

IV-1



--------------------------------------------------------------------------------



 



     4.3 Shares That Count Against Limit.
     (a) If any outstanding Award expires or terminates for any reason, is
settled in cash in lieu of shares of Stock or any Award is surrendered, the
shares of Stock allocable to the unexercised portion of that Award may again be
subject to an Award granted under the Plan.
     (b) If shares of Stock are withheld from payment of an Award to satisfy tax
obligations with respect to the Award, such shares of Stock will not count
against the aggregate number of shares of Stock with respect to which Awards may
be granted under the Plan. If a Stock Appreciation Right is exercised, only the
number of shares of Stock actually issued shall be charged against the maximum
number of shares of Stock that may be delivered pursuant to Awards under the
Plan.
     4.4 Non-Transferability. Except as specified in the applicable Award
Agreement or in a domestic relations court order, an Award shall not be
transferable by the Holder (whether for consideration or otherwise) other than
by will or under the laws of descent and distribution, and shall be exercisable,
during the Holder’s lifetime, only by him or her. Any attempted assignment of an
Award in violation of this Section 4.4 shall be null and void. In the discretion
of the Committee, any attempt to transfer an Award other than under the terms of
the Plan and the applicable Award Agreement may terminate the Award. No ISO
granted under the Plan may be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. Further, all ISOs granted to an Employee under the Plan shall be
exercisable during his or her lifetime only by the Employee, and after that
time, by the Employee’s heirs or estate.
     4.5 Requirements of Law. The Company shall not be required to sell or issue
any shares of Stock under any Award if issuing those shares of Stock would
constitute or result in a violation by the Holder or the Company of any
provision of any law, statute or regulation of any governmental authority.
Specifically, in connection with any applicable statute or regulation relating
to the registration of securities, upon exercise of any Option or pursuant to
any other Award, the Company shall not be required to issue any shares of Stock
unless the Committee has received evidence satisfactory to it to the effect that
the Holder will not transfer the shares of Stock except in accordance with
applicable law, including receipt of an opinion of counsel satisfactory to the
Company to the effect that any proposed transfer complies with applicable law.
The determination by the Committee on this matter shall be final, binding and
conclusive. The Company may, but shall in no event be obligated to, register any
shares of Stock covered by the Plan pursuant to applicable securities laws of
any country or any political subdivision. In the event the shares of Stock
issuable on exercise of an Option or pursuant to any other Award are not
registered, the Company may imprint on the certificate evidencing the shares of
Stock any legend that counsel for the Company considers necessary or advisable
to comply with applicable law, or, should the shares of Stock be represented by
book or electronic entry rather than a certificate, the Company may take such
steps to restrict transfer of the shares of Stock as counsel for the Company
considers necessary or advisable to comply with applicable law. The Company
shall not be obligated to take any other affirmative action in order to cause or
enable the exercise of an Option or any other Award, or the issuance of shares
of Stock pursuant thereto, to comply with any law or regulation of any
governmental authority.

IV-2



--------------------------------------------------------------------------------



 



     4.6 Changes in the Company’s Capital Structure.
     (a) The existence of outstanding Awards shall not affect in any way the
right or power of the Company or its stockholders to make or authorize any or
all adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, any merger or consolidation of the
Company, any issue of bonds, debentures, preferred or prior preference shares
ahead of or affecting the Stock or Stock rights, the dissolution or liquidation
of the Company, any sale or transfer of all or any part of its assets or
business or any other corporate act or proceeding, whether of a similar
character or otherwise.
     (b) If the Company shall effect a subdivision or consolidation of Stock or
other capital readjustment, the payment of a Stock dividend, or other increase
or reduction of the number of shares of Stock outstanding, without receiving
compensation therefor in money, services or property, then (1) the number, class
or series and per share price of Stock subject to outstanding Options or other
Awards under the Plan shall be appropriately adjusted (subject to the
restriction in Section 4.11 prohibiting repricing) in such a manner as to
entitle a Holder to receive upon exercise of an Option or other Award, for the
same aggregate cash consideration, the equivalent total number and class or
series of Stock the Holder would have received had the Holder exercised his or
her Option or other Award in full immediately prior to the event requiring the
adjustment, and (2) the number and class or series of Stock then reserved to be
issued under the Plan shall be adjusted by substituting for the total number and
class or series of Stock then reserved, that number and class or series of Stock
that would have been received by the owner of an equal number of outstanding
shares of Stock of each class or series of Stock as the result of the event
requiring the adjustment.
     (c) If while unexercised Options or other Awards remain outstanding under
the Plan (1) the Company shall not be the surviving entity in any merger,
consolidation or other reorganization (or survives only as a subsidiary of an
entity other than an entity that was wholly-owned by the Company immediately
prior to such merger, consolidation or other reorganization), (2) the Company
sells, leases or exchanges or agrees to sell, lease or exchange all or
substantially all of its assets to any other person or entity (other than an
entity wholly-owned by the Company), (3) the Company is to be dissolved or
(4) the Company is a party to any other corporate transaction (as defined under
section 424(a) of the Code and applicable Department of Treasury regulations)
that is not described in clauses (1), (2) or (3) of this sentence (each such
event is referred to herein as a “Corporate Change”), then, except as otherwise
provided in an Award Agreement or another agreement between the Holder and the
Company (provided that such exceptions shall not apply in the case of a
reincorporation merger), or as a result of the Committee’s effectuation of one
or more of the alternatives described below, there shall be no acceleration of
the time at which any Award then outstanding may be exercised, and no later than
ten days after the approval by the stockholders of the Company of such Corporate
Change, the Committee, acting in its sole and absolute discretion without the
consent or approval of any Holder, shall act to effect one or more of the
following alternatives, which may vary among individual Holders and which may
vary among Awards held by any individual Holder (provided that, with respect to
a reincorporation

IV-3



--------------------------------------------------------------------------------



 



merger in which Holders of the Company’s ordinary shares will receive one
ordinary share of the successor corporation for each ordinary share of the
Company, none of such alternatives shall apply and, without Committee action,
each Award shall automatically convert into a similar award of the successor
corporation exercisable for the same number of ordinary shares of the successor
as the Award was exercisable for ordinary shares of Stock of the Company):
     (1) accelerate the time at which some or all of the Awards then outstanding
may be exercised so that such Awards may be exercised in full for a limited
period of time on or before a specified date (before or after such Corporate
Change) fixed by the Committee, after which specified date all such Awards that
remain unexercised and all rights of Holders thereunder shall terminate;
     (2) require the mandatory surrender to the Company by all or selected
Holders of some or all of the then outstanding Awards held by such Holders
(irrespective of whether such Awards are then exercisable under the provisions
of the Plan or the applicable Award Agreement evidencing such Award) as of a
date, before or after such Corporate Change, specified by the Committee, in
which event the Committee shall thereupon cancel such Award and the Company
shall pay to each such Holder an amount of cash per share equal to the excess,
if any, of the per share price offered to stockholders of the Company in
connection with such Corporate Change over the exercise prices under such Award
for such shares;
     (3) with respect to all or selected Holders, have some or all of their then
outstanding Awards (whether vested or unvested) assumed or have a new award of a
similar nature substituted for some or all of their then outstanding Awards
under the Plan (whether vested or unvested) by an entity which is a party to the
transaction resulting in such Corporate Change and which is then employing such
Holder or which is affiliated or associated with such Holder in the same or a
substantially similar manner as the Company prior to the Corporate Change, or a
parent or subsidiary of such entity, provided that (A) such assumption or
substitution is on a basis where the excess of the aggregate fair market value
of the Stock subject to the Award immediately after the assumption or
substitution over the aggregate exercise price of such Stock is equal to the
excess of the aggregate fair market value of all Stock subject to the Award
immediately before such assumption or substitution over the aggregate exercise
price of such Stock, and (B) the assumed rights under such existing Award or the
substituted rights under such new Award, as the case may be, will have the same
terms and conditions as the rights under the existing Award assumed or
substituted for, as the case may be;
     (4) provide that the number and class or series of Stock covered by an
Award (whether vested or unvested) theretofore granted

IV-4



--------------------------------------------------------------------------------



 



shall be adjusted so that such Award when exercised shall thereafter cover the
number and class or series of Stock or other securities or property (including,
without limitation, cash) to which the Holder would have been entitled pursuant
to the terms of the agreement or plan relating to such Corporate Change if,
immediately prior to such Corporate Change, the Holder had been the holder of
record of the number of shares of Stock then covered by such Award; or
     (5) make such adjustments to Awards then outstanding as the Committee deems
appropriate to reflect such Corporate Change (provided, however, that the
Committee may determine in its sole and absolute discretion that no such
adjustment is necessary).
     In effecting one or more of the alternatives set out in paragraphs (3),
(4) or (5) immediately above, and except as otherwise may be provided in an
Award Agreement, the Committee, in its sole and absolute discretion and without
the consent or approval of any Holder, may accelerate the time at which some or
all Awards then outstanding may be exercised.
     (d) In the event of changes in the outstanding Stock by reason of
recapitalizations, reorganizations, mergers, consolidations, combinations,
exchanges or other relevant changes in capitalization occurring after the date
of the grant of any Award and not otherwise provided for by this Section 4.6,
any outstanding Award and any Award Agreement evidencing such Award shall be
subject to adjustment by the Committee in its sole and absolute discretion as to
the number and price of Stock or other consideration subject to such Award. In
the event of any such change in the outstanding Stock, the aggregate number of
shares of Stock available under the Plan may be appropriately adjusted by the
Committee, whose determination shall be conclusive.
     (e) After a merger of one or more corporations into the Company or after a
consolidation of the Company and one or more corporations in which the Company
shall be the surviving corporation, each Holder shall be entitled to have his
Restricted Stock appropriately adjusted based on the manner in which the shares
of Stock were adjusted under the terms of the agreement of merger or
consolidation.
     (f) The issuance by the Company of stock of any class or series, or
securities convertible into, or exchangeable for, stock of any class or series,
for cash or property, or for labor or services either upon direct sale or upon
the exercise of rights or warrants to subscribe for them, or upon conversion or
exchange of stock or obligations of the Company convertible into, or
exchangeable for, stock or other securities, shall not affect, and no adjustment
by reason of such issuance shall be made with respect to, the number, class or
series, or price of shares of Stock then subject to outstanding Options or other
Awards.
     4.7 Election Under Section 83(b) of the Code. No Holder shall exercise the
election permitted under section 83(b) of the Code with respect to any Award
without the prior written approval of the Chief Financial Officer of the
Company. Any Holder who makes an election

IV-5



--------------------------------------------------------------------------------



 



under section 83(b) of the Code with respect to any Award without the prior
written approval of the Chief Financial Officer of the Company may, in the
discretion of the Committee, forfeit any or all Awards granted to him or her
under the Plan.
     4.8 Forfeiture for Cause. Notwithstanding any other provision of the Plan
or an Award Agreement, if the Committee finds by a majority vote that a Holder,
before or after his Termination of Employment (a) committed a fraud,
embezzlement, theft, felony or an act of dishonesty in the course of his
employment by the Company or an Affiliate which conduct damaged the Company or
an Affiliate, (b) disclosed trade secrets of the Company or an Affiliate, or
(c) violated the terms of any non-competition, non-disclosure or similar
agreement with respect to the Company or any Affiliate to which the Holder is a
party, then as of the date the Committee makes its finding some or all Awards
awarded to the Holder (including vested Awards that have been exercised, vested
Awards that have not been exercised and Awards that have not yet vested), as
determined by the Committee in its sole discretion, and all net proceeds
realized with respect to any such Awards, will be forfeited to the Company on
such terms as determined by the Committee. The findings and decision of the
Committee with respect to such matter, including those regarding the acts of the
Holder and the damage done to the Company, will be final for all purposes. No
decision of the Committee, however, will affect the finality of the discharge of
the individual by the Company or an Affiliate.
     4.9 Forfeiture Events. The Committee may specify in an Award Agreement that
the Holder’s rights, payments, and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, but
shall not be limited to, Termination of Employment for cause, termination of the
Holder’s provision of services to the Company or its Affiliates, violation of
material policies of the TMW Group, breach of noncompetition, confidentiality,
or other restrictive covenants that may apply to the Holder, or other conduct by
the Holder that is detrimental to the business or reputation of the TMW Group.
     4.10 Award Agreements. Each Award shall be embodied in a written Award
Agreement that shall be subject to the terms and conditions of the Plan. The
Award Agreement shall be signed by an executive officer of the Company, other
than the Holder, on behalf of the Company, and may be signed by the Holder to
the extent required by the Committee. The Award Agreement may specify the effect
of a change in control of the Company on the Award. The Award Agreement may
contain any other provisions that the Committee in its discretion shall deem
advisable which are not inconsistent with the terms and provisions of the Plan.
     4.11 Amendments of Award Agreements. The terms of any outstanding Award
under the Plan may be amended from time to time by the Committee in its
discretion in any manner that it deems appropriate and that is consistent with
the terms of the Plan. However, no such amendment shall adversely affect in a
material manner any right of a Holder without his or her written consent. Except
as specified in Section 4.6(c), the Committee may not directly or indirectly
lower the exercise price of a previously granted Option or the grant price of a
previously granted SAR.

IV-6



--------------------------------------------------------------------------------



 



     4.12 Rights as Stockholder. A Holder shall not have any rights as a
stockholder with respect to Stock covered by an Option, a SAR, a DSU or a
Performance Unit Award payable in Stock until the date, if any, such Stock is
issued by the Company; and, except as otherwise provided in Section 4.6, no
adjustment for dividends, or otherwise, shall be made if the record date
therefor is prior to the date of issuance of such Stock.
     4.13 Issuance of Shares of Stock. Shares of Stock, when issued, may be
represented by a certificate or by book or electronic entry.
     4.14 Restrictions on Stock Received. The Committee may impose such
conditions and/or restrictions on any shares of Stock issued pursuant to an
Award as it may deem advisable or desirable. These restrictions may include, but
shall not be limited to, a requirement that the Holder hold the shares of Stock
for a specified period of time.
     4.15 Compliance With Section 409A. Awards shall be designed, granted and
administered in such a manner that they are either exempt from the application
of, or comply with, the requirements of Section 409A. If the Committee
determines that an Award, Award Agreement, payment, distribution, deferral
election, transaction, or any other action or arrangement contemplated by the
provisions of the Plan would, if undertaken, cause a Holder to become subject to
additional taxes under Section 409A, then unless the Committee specifically
provides otherwise, such Award, Award Agreement, payment, distribution, deferral
election, transaction or other action or arrangement shall not be given effect
to the extent it causes such result and the related provisions of the Plan
and/or Award Agreement will be deemed modified, or, if necessary, suspended in
order to comply with the requirements of Section 409A to the extent determined
appropriate by the Committee, in each case without the consent of or notice to
the Holder. The exercisability of an Option or a SAR shall not be extended to
the extent that such extension would subject the Holder to additional taxes
under Section 409A. This Section 4.15 is effective for awards issued under the
Plan that are earned and vested on or after January 1, 2005.
     4.16 Source of Shares Deliverable Under Awards. Any shares of Stock
delivered pursuant to an Award may consist, in whole or in part, of authorized
and unissued shares of Stock or of treasury shares of Stock.

IV-7



--------------------------------------------------------------------------------



 



ARTICLE V
OPTIONS
     5.1 Authority to Grant Options. Subject to the terms and provisions of the
Plan, the Committee, at any time, and from time to time, may grant Options under
the Plan to eligible persons in such number and upon such terms as the Committee
shall determine.
     5.2 Type of Options Available. Options granted under the Plan may be
Incentive Stock Options intended to satisfy the requirements of section 422 of
the Code or Nonqualified Stock Options that are not intended to satisfy the
requirements of section 422 of the Code.
     5.3 Option Agreement. Each Option grant under the Plan shall be evidenced
by an Option Agreement that shall specify (a) whether the Option is intended to
be an ISO or a NQSO, (b) the Option Price, (c) the duration of the Option,
(d) the number of shares of Stock to which the Option pertains, (e) the exercise
restrictions applicable to the Option, and (f) such other provisions as the
Committee shall determine that are not inconsistent with the terms and
provisions of the Plan. Notwithstanding the designation of an Option as an ISO
in the applicable Option Agreement, to the extent the limitations of section 422
of the Code are exceeded with respect to the Option, the portion of the Option
in excess of the limitation shall be treated as a NQSO. Effective for Options
granted under the Plan on or after January 1, 2005, an Option granted under the
Plan may not be granted with any Dividend Equivalents rights.
     5.4 Option Price. The price at which shares of Stock may be purchased under
an Option (the “Option Price”) shall not be less than 100 percent (100%) of the
Fair Market Value of the shares of Stock on the date the Option is granted.
However, in the case of a Ten Percent Stockholder, the Option Price for an
Incentive Stock Option shall not be less than 110 percent (110%) of the Fair
Market Value of the shares of Stock on the date the Incentive Stock Option is
granted. Subject to the limitations set forth in the preceding sentences of this
Section 5.4, the Committee shall determine the Option Price for each grant of an
Option under the Plan.
     5.5 Duration of Options. An Option shall not be exercisable after the
earlier of (i) the general term of the Option specified in Section 5.5(a), or
(ii) the period of time specified herein that follows the Optionee’s death,
Disability, Retirement or other Termination of Employment. Unless the Optionee’s
applicable Option Agreement specifies otherwise, an Option shall not continue to
vest after the Optionee’s Termination of Employment for any reason other than
the death or Disability of the Optionee.
     (a) General Term of Option. Unless the Option Agreement specifies a shorter
general term, an Option shall expire on the tenth anniversary of the date the
Option is granted. Notwithstanding the foregoing, unless the Option Agreement
specifies a shorter term, in the case of an Incentive Stock Option granted to a
Ten Percent Stockholder, the Option shall expire on the fifth anniversary of the
date the Option is granted.
     (b) Early Termination of Option Due to Termination of Employment Other Than
for Death, Disability or Retirement. Except as may be otherwise expressly
provided by the Committee in an Option Agreement, an Option shall terminate on
the

V-1



--------------------------------------------------------------------------------



 



earlier of (1) the date of the expiration of the general term of the Option or
(2) the date that is one day less than one month after the date of the
Optionee’s Termination of Employment, whether with or without cause, for any
reason other than the death, Disability or Retirement of the Optionee, during
which period the Optionee shall be entitled to exercise the Option in respect of
the number of shares of Stock that the Optionee would have been entitled to
purchase had the Optionee exercised the Option on the date of such Termination
of Employment. The Committee shall determine whether an authorized leave of
absence, absence on military or government service, or any other absence from
service shall constitute a termination of the employment relationship between
the Optionee and the Company and all Affiliates. Notwithstanding the foregoing,
in the case of an Incentive Stock Option, if an Optionee has an authorized leave
of absence from employment with the Company, a Parent Corporation or a
Subsidiary Corporation that exceeds 90 days and the Optionee’s right to
reemployment is not guaranteed by either statute or contract, the Optionee will
be deemed to incur a Termination of Employment on the 91st day of such leave.
     (c) Early Termination of Option Due to Death. Unless the Committee
specifies otherwise in the applicable Option Agreement, in the event of the
Optionee’s Termination of Employment due to death before the date of expiration
of the general term of the Option, the Optionee’s Option shall terminate on the
earlier of the date of expiration of the general term of the Option or the first
anniversary of the date of the Optionee’s death, during which period the
Optionee’s executors or administrators or such persons to whom such Options were
transferred by will or by the laws of descent and distribution, shall be
entitled to exercise the Option in respect of the number of shares of Stock that
the Optionee would have been entitled to purchase had the Optionee exercised the
Option on the date of his death.
     (d) Early Termination of Option Due to Disability. Unless the Committee
specifies otherwise in the applicable Option Agreement, in the event of the
Termination of Employment due to Disability before the date of the expiration of
the general term of the Option, the Optionee’s Option shall terminate on the
earlier of the expiration of the general term of the Option or the first
anniversary of the date of the Termination of Employment due to Disability,
during which period the Optionee shall be entitled to exercise the Option in
respect of the number of shares of Stock that the Optionee would have been
entitled to purchase had the Optionee exercised the Option on the date of such
Termination of Employment.
     (e) Early Termination of Option Due to Retirement. Unless the Committee
specifies otherwise in the applicable Option Agreement, in the event of the
Optionee’s Termination of Employment due to Retirement before the date of the
expiration of the general term of the Option, the Optionee’s Option shall
terminate on the earlier of the expiration of the general term of the Option or
the first anniversary of the date of the Termination of Employment due to
Retirement, during which period the Optionee shall be entitled to exercise the
Option in respect of the number of shares of Stock that the Optionee would have
been entitled to purchase had the Optionee exercised the Option on the date of
such Termination of Employment.

V-2



--------------------------------------------------------------------------------



 



     After the death of the Optionee, the Optionee’s executors, administrators
or any person or persons to whom the Optionee’s Option may be transferred by
will or by the laws of descent and distribution, shall have the right, at any
time prior to the termination of the Option to exercise the Option, in respect
to the number of all of the remaining unexercised and unexpired shares of Stock
subject to the Option.
     5.6 Amount Exercisable. Each Option may be exercised at the time, in the
manner and subject to the conditions the Committee specifies in the Option
Agreement in its sole discretion. Unless the Committee specifies otherwise in an
applicable Option Agreement, an Option Agreement shall set forth the following
terms regarding the exercise of the Option covered by the Option Agreement:
     (a) No Option granted under the Plan may be exercised until an Optionee has
completed one year of continuous employment with the Company or any subsidiary
of the Company following the date of grant;
     (b) Beginning on the day after the first anniversary of the date of grant,
an Option may be exercised up to 1/3 of the shares subject to the Option;
     (c) After the expiration of each succeeding anniversary date of the date of
grant, the Option may be exercised up to an additional 1/3 of the shares
initially subject to the Option, so that after the expiration of the third
anniversary of the date of grant, the Option shall be exercisable in full;
     (d) To the extent not exercised, installments shall be cumulative and may
be exercised in whole or in part until the Option expires on the tenth
anniversary of the date of grant.
     However, the Committee, in its discretion, may change the terms of exercise
so that any Option may be exercised so long as it is valid and outstanding from
time to time in part or as a whole in such manner and subject to such conditions
as the Committee may set. In addition, the Committee, in its discretion, may
accelerate the time in which any outstanding Option may be exercised. However,
in no event shall any Option be exercisable on or after the tenth anniversary of
the date of the grant of the Option.
     5.7 Exercise of Options.
     (a) General Method of Exercise. Subject to the terms and provisions of the
Plan and an Optionee’s Option Agreement, Options may be exercised in whole or in
part from time to time by the delivery of written notice in the manner
designated by the Committee stating (1) that the Optionee wishes to exercise
such option on the date such notice is so delivered, (2) the number of shares of
Stock with respect to which the Option is to be exercised and (3) the address to
which the certificate representing such shares of Stock should be mailed. Except
in the case of exercise by a third party broker as provided below, in order for
the notice to be effective the notice must be accompanied by payment of the
Option Price and any applicable tax withholding amounts which must be made at
the time of exercise by any combination of the following: (a) cash, certified
check, bank draft or postal or express money order for an amount equal to the
Option

V-3



--------------------------------------------------------------------------------



 



Price under the Option, (b) Mature Shares with a Fair Market Value on the date
of exercise equal to the Option Price under the Option (if approved in advance
by the Committee or an executive officer of the Company), (c) an election to
make a cashless exercise through a registered broker-dealer (if approved in
advance by the Committee or an executive officer of the Company) or (d) except
as specified below, any other form of payment which is acceptable to the
Committee. If Mature Shares are used for payment by the Optionee, the aggregate
Fair Market Value of the shares of Stock tendered must be equal to or less than
the aggregate Option Price of the shares of Stock being purchased upon exercise
of the Option, and any difference must be paid by cash, certified check, bank
draft or postal or express money order payable to the order of the Company.
     If, at the time of receipt by the Company or its delegate of such written
notice, (i) the Company has unrestricted surplus in an amount not less than the
Option Price of such shares of Stock, (ii) all accrued cumulative preferential
dividends and other current preferential dividends on all outstanding shares of
preferred stock of the Company have been fully paid, (iii) the acquisition by
the Company of its own shares of Stock for the purpose of enabling such Optionee
to exercise such Option is otherwise permitted by applicable law, does not
require any vote or consent of any stockholder of the Company and does not
violate the terms of any agreement to which the Company is a party or by which
it is bound, and (iv) there shall have been adopted, and there shall be in full
force and effect, a resolution of the Board authorizing the acquisition by the
Company of its own shares of stock for such purpose, then such Optionee may
deliver to the Company, in payment of the Option Price of the shares of Stock
with respect to which such Option is exercised, (x) certificates registered in
the name of such Optionee that represent a number of shares of stock legally and
beneficially owned by such Optionee (free of all liens, claims and encumbrances
of every kind) and having a Fair Market Value on the date of receipt by the
Company or its delegate of such written notice that is not greater than the
Option Price of the shares of Stock with respect to which such Option is to be
exercised, such certificates to be accompanied by stock powers duly endorsed in
blank by the record holder of the shares of Stock represented by such
certificates, with the signature of such record holder guaranteed by a national
banking association, and (y) if the Option Price of the shares of Stock with
respect to which such Option is to be exercised exceeds such Fair Market Value,
a cashier’s check drawn on a national banking association and payable to the
order of the Company, in an amount, in United States dollars, equal to the
amount of such excess. Notwithstanding the provisions of the immediately
preceding sentence, the Committee, in its sole discretion, may refuse to accept
shares of Stock in payment of the Option Price of the shares of Stock with
respect to which such Option is to be exercised and, in that event, any
certificates representing shares of Stock that were received by the Company or
its delegate with such written notice shall be returned to such Optionee,
together with notice by the Company or its delegate to such Optionee of the
refusal of the Committee to accept such shares of Stock. If, at the expiration
of seven business days after the delivery to such Optionee of such written
notice from the Company or its delegate, such Optionee shall not have delivered
to the Company or its delegate a cashier’s check drawn on a national banking
association and payable to the order of the Company in an amount, in United
States dollars, equal to the Option Price of the shares of Stock with respect to
which such Option is to be exercised, such written

V-4



--------------------------------------------------------------------------------



 



notice from the Optionee to the Company or its delegate shall be ineffective to
exercise such Option.
     Whenever an Option is exercised by exchanging shares of Stock owned by the
Optionee, the Optionee shall deliver to the Company or its delegate certificates
registered in the name of the Optionee representing a number of shares of Stock
legally and beneficially owned by the Optionee, free of all liens, claims, and
encumbrances of every kind, accompanied by stock powers duly endorsed in blank
by the record holder of the shares represented by the certificates, (with
signature guaranteed by a commercial bank or trust company or by a brokerage
firm having a membership on a registered national stock exchange). The delivery
of certificates upon the exercise of Option is subject to the condition that the
person exercising the Option provide the Company with the information the
Company might reasonably request pertaining to exercise, sale or other
disposition of an Option.
     (b) Issuance of Shares. Subject to Section 4.4 and Section 5.7(c), as
promptly as practicable after receipt of written notification and payment, in
the form required by Section 5.7(a), of an amount of money necessary to satisfy
any withholding tax liability that may result from the exercise of such Option,
the Company shall deliver to the Optionee certificates for the number of shares
with respect to which the Option has been exercised, issued in the Optionee’s
name. Delivery of the shares shall be deemed effected for all purposes when a
stock transfer agent of the Company shall have deposited the certificates in the
United States mail, addressed to the Optionee, at the address specified by the
Optionee.
     (c) Exercise Through Third-Party Broker. The Committee may permit an
Optionee to elect to pay the Option Price and any applicable tax withholding
resulting from such exercise by authorizing a third-party broker to sell all or
a portion of the shares of Stock acquired upon exercise of the Option and remit
to the Company a sufficient portion of the sale proceeds to pay the Option Price
and any applicable tax withholding resulting from such exercise.
     (d) Limitations on Exercise Alternatives. The Committee shall not permit an
Optionee to pay such Optionee’s Option Price upon the exercise of an Option by
having the Company reduce the number of shares of Stock that will be delivered
pursuant to the exercise of the Option. In addition, the Committee shall not
permit an Optionee to pay such Optionee’s Option Price upon the exercise of an
Option by using shares of Stock other than Mature Shares. An Option may not be
exercised for a fraction of a share of Stock.
     5.8 Transferability of Options.
     (a) Incentive Stock Options. No ISO granted under the Plan may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, all ISOs
granted to an Optionee under the Plan shall be exercisable during his or her
lifetime only by the Optionee, and after that time, by the Optionee’s heirs or
estate.

V-5



--------------------------------------------------------------------------------



 



     (b) Nonqualified Stock Options. Except as otherwise provided in an
Optionee’s Option Agreement, no NQSO granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, except as
otherwise provided in an Optionee’s Option Agreement, all NQSOs granted to an
Optionee under the Plan shall be exercisable during his or her lifetime only by
such Optionee.
     Any attempted assignment of an Option in violation of this Section 5.8
shall be null and void.
     5.9 Notification of Disqualifying Disposition. If any Optionee shall make
any disposition of shares of Stock issued pursuant to the exercise of an ISO
under the circumstances described in section 421(b) of the Code (relating to
certain disqualifying dispositions), such Optionee shall notify the Company of
such disposition within ten (10) days thereof.
     5.10 No Rights as Stockholder. An Optionee shall not have any rights as a
stockholder with respect to Stock covered by an Option until the date a stock
certificate for such Stock is issued by the Company; and, except as otherwise
provided in Section 4.6, no adjustment for dividends, or otherwise, shall be
made if the record date therefor is prior to the date of issuance of such
certificate.
     5.11 $100,000 Limitation on Incentive Stock Options. To the extent that the
aggregate Fair Market Value of Stock with respect to which Incentive Stock
Options first become exercisable by a Holder in any calendar year exceeds
$100,000, taking into account both shares of Stock subject to Incentive Stock
Options under the Plan and Stock subject to incentive stock options under all
other plans of the Company, such Options shall be treated as Nonqualified Stock
Options. For this purpose, the “Fair Market Value” of the Stock subject to
Options shall be determined as of the date the Options were awarded. In reducing
the number of Options treated as Incentive Stock Options to meet the $100,000
limit, the most recently granted Options shall be reduced first. To the extent a
reduction of simultaneously granted Options is necessary to meet the $100,000
limit, the Committee may, in the manner and to the extent permitted by law,
designate which shares of Stock are to be treated as shares acquired pursuant to
the exercise of an Incentive Stock Option.

V-6



--------------------------------------------------------------------------------



 



ARTICLE VI
STOCK APPRECIATION RIGHTS
     6.1 Authority to Grant Stock Appreciation Rights Awards. Subject to the
terms and provisions of the Plan, the Committee, at any time, and from time to
time, may grant Stock Appreciation Rights under the Plan to eligible persons in
such number and upon such terms as the Committee shall determine. Subject to the
terms and conditions of the Plan, the Committee shall have complete discretion
in determining the number of SARs granted to each Employee and, consistent with
the provisions of the Plan, in determining the terms and conditions pertaining
to such SARs.
     6.2 Type of Stock Appreciation Rights Available. SARs granted under the
Plan may be Freestanding SARs, Tandem SARs or any combination of these forms of
SARs.
     6.3 General Terms. Subject to the terms and conditions of the Plan, a SAR
granted under the Plan shall confer on the recipient a right to receive, upon
exercise thereof, a cash amount equal to the excess of (a) the Fair Market Value
of one share of the Stock on the date of exercise over (b) the grant price of
the SAR, which shall not be less than 100 percent of the Fair Market Value of
one share of the Stock on the date of grant of the SAR and in no event less than
par value of one share of the Stock. The grant price of a Freestanding SAR shall
not be less than the Fair Market Value of a share of the Stock on the date of
grant of the SAR. The grant price of a Tandem SAR shall equal the Option Price
of the Option which is related to the Tandem SAR. Effective for SARs granted
under the Plan on or after January 1, 2005, a SAR granted under the Plan may not
be granted with any Dividend Equivalents rights.
     6.4 Stock Appreciation Right Agreement. Each Award of SARs granted under
the Plan shall be evidenced by an Award Agreement that shall specify (a) whether
the SAR is intended to be a Freestanding SAR or a Tandem SAR, (b) the grant
price of the SAR, (c) the term of the SAR, (d) the vesting and termination
provisions and (e) such other provisions as the Committee shall determine that
are not inconsistent with the terms and provisions of the Plan. The Committee
may impose such additional conditions or restrictions on the exercise of any SAR
as it may deem appropriate.
     6.5 Term of Stock Appreciation Rights. The term of a SAR granted under the
Plan shall be determined by the Committee, in its sole discretion; provided that
no SAR shall be exercisable on or after the tenth anniversary date of its grant.
     6.6 Exercise of Freestanding SARs. Subject to the terms and provisions of
the Plan and the applicable Award Agreement, Freestanding SARs may be exercised
in whole or in part from time to time by the delivery of written notice in the
manner designated by the Committee stating (a) that the Holder wishes to
exercise such SAR on the date such notice is so delivered, (b) the number of
shares of Stock with respect to which the SAR is to be exercised and (c) the
address to which the payment due under such SAR should be mailed. In accordance
with applicable law, a Freestanding SAR may be exercised upon whatever
additional terms and conditions the Committee, in its sole discretion, imposes.

VI-1



--------------------------------------------------------------------------------



 



     6.7 Exercise of Tandem SARs.
     (a) Subject to the terms and provisions of the Plan and the applicable
Award Agreement, Tandem SARs may be exercised for all or part of the shares of
Stock subject to the related Option upon the surrender of the right to exercise
the equivalent portion of the related Option and by the delivery of written
notice in the manner designated by the Committee stating (a) that the Holder
wishes to exercise such SAR on the date such notice is so delivered, (b) the
number of shares of Stock with respect to which the SAR is to be exercised and
(c) the address to which the payment due under such SAR should be mailed. A
Tandem SAR may be exercised only with respect to the shares of Stock for which
its related Option is then exercisable. In accordance with applicable law, a
Tandem SAR may be exercised upon whatever additional terms and conditions the
Committee, in its sole discretion, imposes.
     (b) Notwithstanding any other provision of the Plan to the contrary, with
respect to a Tandem SAR granted in connection with an ISO: (1) the Tandem SAR
will expire no later than the expiration of the underlying ISO; (2) the value of
the payout with respect to the Tandem SAR may be for no more than 100 percent
(100%) of the excess of the Fair Market Value of the shares of Stock subject to
the underlying ISO at the time the Tandem SAR is exercised over the Option Price
of the underlying ISO; and (3) the Tandem SAR may be exercised only when the
Fair Market Value of the shares of Stock subject to the ISO exceeds the Option
Price of the ISO.
     6.8 Payment of SAR Amount. Upon the exercise of a SAR, an Employee shall be
entitled to receive payment from the Company in an amount determined by
multiplying:
     (a) The excess of the Fair Market Value of a share of the Stock on the date
of exercise over the grant price of the SAR by
     (b) The number of shares of Stock with respect to which the SAR is
exercised.
At the discretion of the Committee, the payment upon SAR exercise may be in
cash, in Stock of equivalent value, in some combination thereof or in any other
manner approved by the Committee in its sole discretion. The Committee’s
determination regarding the form of SAR payout shall be set forth in the Award
Agreement pertaining to the grant of the SAR.
     6.9 Termination of Employment. Each Award Agreement shall set forth the
extent to which the grantee of a SAR shall have the right to exercise the SAR
following the grantee’s Termination of Employment. Such provisions shall be
determined in the sole discretion of the Committee, may be included in the Award
Agreement entered into with the grantee, and need not be uniform among all SARs
issued pursuant to the Plan and may reflect distinctions based on the reasons
for termination.
     6.10 Nontransferability of SARs. Except as otherwise provided in a Holder’s
Award Agreement, no SAR granted under the Plan may be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, except as otherwise provided
in a Holder’s Award Agreement, all SARs granted to a Holder under the Plan shall
be exercisable during his or her lifetime only by the

VI-2



--------------------------------------------------------------------------------



 



Holder, and after that time, by the Holder’s heirs or estate. Any attempted
assignment of a SAR in violation of this Section 6.10 shall be null and void.
     6.11 No Rights as Stockholder. A grantee of a SAR award, as such, shall
have no rights as a stockholder.
     6.12 Restrictions on Stock Received. The Committee may impose such
conditions and/or restrictions on any shares of Stock received upon exercise of
a SAR granted pursuant to the Plan as it may deem advisable or desirable. These
restrictions may include, but shall not be limited to, a requirement that the
Holder hold the shares of Stock received upon exercise of a SAR for a specified
period of time.

VI-3



--------------------------------------------------------------------------------



 



ARTICLE VII
RESTRICTED STOCK AWARDS
     7.1 Restricted Stock Awards. Subject to the terms and conditions of the
Plan, the Committee, at any time, and from time to time, may make Awards of
Restricted Stock to eligible persons in such numbers and upon such terms as the
Committee shall determine. The amount of, the vesting and the transferability
restrictions applicable to any Restricted Stock Award shall be determined by the
Committee in its sole discretion. If the Committee imposes vesting or
transferability restrictions on a Holder’s rights with respect to Restricted
Stock, the Committee may issue such instructions to the Company’s share transfer
agent in connection therewith as it deems appropriate. The Committee may also
cause the certificate for shares of Stock issued pursuant to a Restricted Stock
Award to be imprinted with any legend which counsel for the Company considers
advisable with respect to the restrictions or, should the shares of Stock be
represented by book or electronic entry rather than a certificate, the Company
may take such steps to restrict transfer of the shares of Stock as counsel for
the Company considers necessary or advisable to comply with applicable law.
     7.2 Restricted Stock Award Agreement. Each Restricted Stock Award shall be
evidenced by an Award Agreement that contains any vesting, transferability
restrictions and other provisions not inconsistent with the Plan as the
Committee may specify.
     7.3 Holder’s Rights as Stockholder. Subject to the terms and conditions of
the Plan, each recipient of a Restricted Stock Award shall have all the rights
of a stockholder with respect to the shares of Restricted Stock included in the
Restricted Stock Award during the Period of Restriction established for the
Restricted Stock Award. Dividends paid with respect to Restricted Stock in cash
or property other than shares of Stock or rights to acquire shares of Stock
shall be paid to the recipient of the Restricted Stock Award currently.
Dividends paid in shares of Stock or rights to acquire shares of Stock shall be
added to and become a part of the Restricted Stock. During the Period of
Restriction, certificates representing the Restricted Stock shall be registered
in the recipient’s name and bear a restrictive legend to the effect that
ownership of such Restricted Stock, and the enjoyment of all rights appurtenant
thereto, are subject to the restrictions, terms, and conditions provided in the
Plan and the applicable Restricted Stock Award Agreement. Such certificates
shall be deposited by the recipient with the Secretary of the Company or such
other officer of the Company as may be designated by the Committee, together
with all stock powers or other instruments of assignment, each endorsed in
blank, which will permit transfer to the Company of all or any portion of the
Restricted Stock which shall be forfeited in accordance with the Plan and the
applicable Restricted Stock Award Agreement.

VII-1



--------------------------------------------------------------------------------



 



ARTICLE VIII
DEFERRED STOCK UNIT AWARDS
     8.1 Authority to Grant Deferred Stock Unit Awards. Subject to the terms and
provisions of the Plan, the Committee, at any time, and from time to time, may
grant Deferred Stock Units under the Plan to eligible persons in such amounts
and upon such terms as the Committee shall determine. The amount of, the vesting
and the transferability restrictions applicable to any Deferred Stock Unit Award
shall be determined by the Committee in its sole discretion. The Committee shall
maintain a bookkeeping ledger account which reflects the number of Deferred
Stock Units credited under the Plan for the benefit of a Holder.
     8.2 Deferred Stock Unit Awards. A Deferred Stock Unit shall be similar in
nature to Restricted Stock except that no shares of Stock are actually
transferred to the Holder until a later date specified in the applicable Award
Agreement. Each Deferred Stock Unit shall have a value equal to the Fair Market
Value of a share of Stock.
     8.3 Deferred Stock Unit Award Agreement. Each Deferred Stock Unit Award
shall be evidenced by an Award Agreement that contains any Substantial Risk of
Forfeiture, vesting, transferability restrictions, form and time of payment
provisions and other provisions not inconsistent with the Plan as the Committee
may specify.
     8.4 Dividend Equivalents. Effective for Deferred Stock Awards granted under
the Plan on or after January 1, 2005, an Award Agreement for a Deferred Stock
Unit Award may specify that the Holder shall be entitled to the payment of
Dividend Equivalents under the Award.
     8.5 Form of Payment Under Deferred Stock Unit Award. Payment under a
Deferred Stock Unit Award shall be made in either cash or shares of Stock as
specified in the applicable Award Agreement.
     8.6 Time of Payment Under Deferred Stock Unit Award. A Holder’s payment
under a Deferred Stock Unit Award shall be made at such time as is specified in
the applicable Award Agreement. The Award Agreement shall specify that the
payment will be made (a) by a date that is no later than the date that is two
and one-half (2 1/2) months after the end of the Fiscal Year in which the
Deferred Stock Unit Award payment is no longer subject to a Substantial Risk of
Forfeiture or (b) at a time that is permissible under Section 409A. This
Section 8.6 is effective for awards issued under the Plan that are earned and
vested on or after January 1, 2005.
     8.7 Holder’s Rights as Stockholder. Each recipient of Deferred Stock Units
shall have no rights of a stockholder with respect to the Holder’s Deferred
Stock Units. A Holder shall have no voting rights with respect to any Deferred
Stock Unit Awards.

VIII-1



--------------------------------------------------------------------------------



 



ARTICLE IX
PERFORMANCE STOCK AND PERFORMANCE UNIT AWARDS
     9.1 Authority to Grant Performance Stock and Performance Unit Awards.
Subject to the terms and provisions of the Plan, the Committee, at any time, and
from time to time, may grant Performance Stock and Performance Unit Awards under
the Plan to eligible persons in such amounts and upon such terms as the
Committee shall determine. The amount of, the vesting and the transferability
restrictions applicable to any Performance Stock or Performance Unit Award shall
be based upon the attainment of such Performance Goals as the Committee may
determine. A Performance Goal for a particular Performance Stock or Performance
Unit Award must be established by the Committee prior to the earlier to occur of
(a) 90 days after the commencement of the period of service to which the
Performance Goal relates or (b) the lapse of 25 percent of the period of
service, and in any event while the outcome is substantially uncertain. A
Performance Goal must be objective such that a third party having knowledge of
the relevant facts could determine whether the goal is met. Such a Performance
Goal may be based on one or more business criteria that apply to the Employee,
one or more business units of the Company, or the Company as a whole, with
reference to one or more of the following: earnings per share, earnings per
share growth, total shareholder return, economic value added, cash return on
capitalization, increased revenue, revenue ratios (per employee or per
customer), net income, stock price, market share, return on equity, return on
assets, return on capital, return on capital compared to cost of capital, return
on capital employed, return on invested capital, shareholder value, net cash
flow, operating income, earnings before interest and taxes, cash flow, cash flow
from operations, cost reductions, cost ratios (per employee or per customer),
proceeds from dispositions, project completion time and budget goals, net cash
flow before financing activities, customer growth and total market value. Goals
may also be based on performance relative to a peer group of companies. Unless
otherwise stated, such a Performance Goal need not be based upon an increase or
positive result under a particular business criterion and could include, for
example, maintaining the status quo or limiting economic losses (measured, in
each case, by reference to specific business criteria). In interpreting Plan
provisions applicable to Performance Goals and Performance Stock or Performance
Unit Awards, it is intended that the Plan will conform with the standards of
section 162(m) of the Code and Treasury Regulations § 1.162-27(e)(2)(i), and the
Committee in establishing such goals and interpreting the Plan shall be guided
by such provisions. Prior to the payment of any compensation based on the
achievement of Performance Goals, the Committee must certify in writing that
applicable Performance Goals and any of the material terms thereof were, in
fact, satisfied. Subject to the foregoing provisions, the terms, conditions and
limitations applicable to any Performance Stock or Performance Unit Awards made
pursuant to the Plan shall be determined by the Committee. If the Committee
imposes vesting or transferability restrictions on a recipient’s rights with
respect to Performance Stock or Performance Unit Awards, the Committee may issue
such instructions to the Company’s share transfer agent in connection therewith
as it deems appropriate. The Committee may also cause the certificate for shares
of Stock issued pursuant to a Performance Stock or Performance Unit Award to be
imprinted with any legend which counsel for the Company considers advisable with
respect to the restrictions or, should the shares of Stock be represented by
book or electronic entry rather than a certificate, the Company may take such
steps to restrict transfer of the shares of Stock as counsel for the Company
considers necessary or advisable to comply with applicable law.

IX-1



--------------------------------------------------------------------------------



 



     Each Performance Stock or Performance Unit Award shall be evidenced by an
Award Agreement that contains any vesting, transferability restrictions and
other provisions not inconsistent with the Plan as the Committee may specify.
     9.2 Time of Payment Under Performance Unit Award. A Holder’s payment under
a Performance Unit Award shall be made at such time as is specified in the
applicable Award Agreement. The Award Agreement shall specify that the payment
will be made (a) by a date that is no later than the date that is two and
one-half (2 1/2) months after the end of the calendar year in which the
Performance Unit Award payment is no longer subject to a Substantial Risk of
Forfeiture or (b) at a time that is permissible under Section 409A. This
Section 9.2 is effective for awards issued under the Plan that are earned and
vested on or after January 1, 2005.
     9.3 Holder’s Rights as Stockholder With Respect to a Performance Stock
Award. Subject to the terms and conditions of the Plan, each Holder of a
Performance Stock Award shall have all the rights of a stockholder with respect
to the shares of Stock issued to the Holder pursuant to the Award during any
period in which such issued shares of Stock are subject to forfeiture and
restrictions on transfer, including without limitation, the right to vote such
shares of Stock.
     9.4 Increases Prohibited. Neither the Committee nor the Board may increase
the amount of compensation payable under a Performance Stock Award or
Performance Unit Award. If the time at which a Performance Stock Award or
Performance Unit Award will vest or be paid is accelerated for any reason, the
number of shares of Stock subject to, or the amount payable under, the
Performance Stock Award or Performance Unit Award shall be reduced pursuant to
Department of Treasury Regulation § 1.162-27(e)(2)(iii) to reasonably reflect
the time value of money.
     9.5 Stockholder Approval. No payments of Stock or cash will be made
pursuant to this Article IX unless the stockholder approval requirements of
Department of Treasury Regulation § 1.162-27(e)(4) are satisfied.
     9.6 Dividend Equivalents. Effective for Performance Unit Awards granted
under the Plan on or after January 1, 2005, an Award Agreement for a Performance
Unit Award may specify that the Holder shall be entitled to the payment of
Dividend Equivalents under the Award.

IX-2



--------------------------------------------------------------------------------



 



ARTICLE X
CASH-BASED AWARDS AND OTHER STOCK-BASED AWARDS
     10.1 Authority to Grant Cash-Based Awards. Subject to the terms and
provisions of the Plan, the Committee, at any time, and from time to time, may
grant Cash-Based Awards under the Plan to Employees in such amounts and upon
such terms, including the achievement of specific performance goals, as the
Committee shall determine.
     10.2 Authority to Grant Other Stock-Based Awards. Subject to the terms and
provisions of the Plan, the Committee, at any time, and from time to time, may
grant other types of equity-based or equity-related Awards not otherwise
described by the terms and provisions of the Plan (including the grant or offer
for sale of unrestricted shares of Stock) under the Plan to eligible persons in
such amounts and subject to such terms and conditions, as the Committee shall
determine. Such Awards may involve the transfer of actual shares of Stock to
Holders, or payment in cash or otherwise of amounts based on the value of shares
of Stock and may include, without limitation, Awards designed to comply with or
take advantage of the applicable local laws of jurisdictions other than the
United States.
     10.3 Value of Cash-Based and Other Stock-Based Awards. Each Cash-Based
Award shall specify a payment amount or payment range as determined by the
Committee. Each Other Stock-Based Award shall be expressed in terms of shares of
Stock or units based on shares of Stock, as determined by the Committee. The
Committee may establish performance goals in its discretion for Cash-Based
Awards and Other Stock-Based Awards. If the Committee exercises its discretion
to establish performance goals, the number and/or value of Cash-Based Awards or
Other Stock-Based Awards that will be paid out to the Holder will depend on the
extent to which the performance goals are met.
     10.4 Payment of Cash-Based Awards and Other Stock-Based Awards. Payment, if
any, with respect to a Cash-Based Award or an Other Stock-Based Award shall be
made in accordance with the terms of the Award, in cash or shares of Stock as
the Committee determines.
     10.5 Termination of Employment. The Committee shall determine the extent to
which a grantee’s rights with respect to Cash-Based Awards and Other Stock-Based
Awards shall be affected by the grantee’s Termination of Employment. Such
provisions shall be determined in the sole discretion of the Committee and need
not be uniform among all Awards of Cash-Based Awards and Other Stock-Based
Awards issued pursuant to the Plan.
     10.6 Nontransferability. Except as otherwise determined by the Committee,
neither Cash-Based Awards nor Other Stock-Based Awards may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, except as otherwise provided
by the Committee, a Holder’s rights under the Plan, if exercisable, shall be
exercisable during his or her lifetime only by such Holder.

X-1



--------------------------------------------------------------------------------



 



ARTICLE XI
SUBSTITUTION AWARDS
     Awards may be granted under the Plan from time to time in substitution for
stock options and other awards held by employees of other corporations who are
about to become Employees, or whose employer is about to become a parent or
subsidiary corporation as contemplated in Section 3.1, conditioned in the case
of an Incentive Stock Option upon the employee becoming an employee of the
Company or a parent or subsidiary corporation of the Company, as the result of a
merger of consolidation of the Company with another corporation, or the
acquisition by the Company of substantially all the assets of another
corporation, or the acquisition by the Company of at least 50 percent (50%) of
the issued and outstanding stock of another corporation as the result of which
it becomes a subsidiary of the Company. The terms and conditions of the
substitute Awards so granted may vary from the terms and conditions set forth in
the Plan to such extent as the Board at the time of grant may deem appropriate
to conform, in whole or in part, to the provisions of the Award in substitution
for which they are granted, but with respect to Options that are Incentive Stock
Options, no such variation shall be such as to affect the status of any such
substitute Option as an incentive stock option under section 422 of the Code.

XI-1



--------------------------------------------------------------------------------



 



ARTICLE XII
ADMINISTRATION
     12.1 Awards. The Plan shall be administered by the Committee or, in the
absence of the Committee, the Plan shall be administered by the Board. The
members of the Committee shall serve at the discretion of the Board. The
Committee shall have full and exclusive power and authority to administer the
Plan and to take all actions that the Plan expressly contemplates or are
necessary or appropriate in connection with the administration of the Plan with
respect to Awards granted under the Plan.
     12.2 Authority of the Committee. The Committee shall have full and
exclusive power to interpret and apply the terms and provisions of the Plan and
Awards made under the Plan, and to adopt such rules, regulations and guidelines
for implementing the Plan as the Committee may deem necessary or proper, all of
which powers shall be exercised in the best interests of the Company and in
keeping with the objectives of the Plan. A majority of the members of the
Committee shall constitute a quorum for the transaction of business, and the
vote of a majority of those members present at any meeting shall decide any
question brought before that meeting. Any decision or determination reduced to
writing and signed by a majority of the members shall be as effective as if it
had been made by a majority vote at a meeting properly called and held. All
questions of interpretation and application of the Plan, or as to Awards granted
under the Plan, shall be subject to the determination, which shall be final and
binding, of a majority of the whole Committee. When appropriate, the Plan shall
be administered in order to qualify certain of the Options granted hereunder as
Incentive Stock Options. No member of the Committee shall be liable for any act
or omission of any other member of the Committee or for any act or omission on
his own part, including but not limited to the exercise of any power or
discretion given to him under the Plan, except those resulting from his own
gross negligence or willful misconduct. In carrying out its authority under the
Plan, the Committee shall have full and final authority and discretion,
including but not limited to the following rights, powers and authorities, to:
     (a) determine the persons to whom and the time or times at which Awards
will be made;
     (b) determine the number and exercise price of shares of Stock covered in
each Award, subject to the terms and provisions of the Plan;
     (c) determine the terms, provisions and conditions of each Award, which
need not be identical and need not match the default terms set forth in the
Plan;
     (d) accelerate the time at which any outstanding Award will vest;
     (e) prescribe, amend and rescind rules and regulations relating to
administration of the Plan; and
     (f) make all other determinations and take all other actions deemed
necessary, appropriate or advisable for the proper administration of the Plan.

XII-1



--------------------------------------------------------------------------------



 



     The Committee may make an Award to an individual who the Company expects to
become an Employee of the Company or any of its Affiliates within six (6) months
after the date of grant of the Award, with the Award being subject to and
conditioned on the individual actually becoming an Employee within that time
period and subject to other terms and conditions as the Committee may establish.
The Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any Award to a Holder in the manner and to the
extent the Committee deems necessary or desirable to further the Plan’s
objectives. Further, the Committee shall make all other determinations that may
be necessary or advisable for the administration of the Plan. As permitted by
law and the terms and provisions of the Plan, the Committee may delegate its
authority as identified in this Section 12.2.
     The actions of the Committee in exercising all of the rights, powers, and
authorities set out in this Article XII and all other Articles of the Plan, when
performed in good faith and in its sole judgment, shall be final, conclusive and
binding on all persons. The Committee may employ attorneys, consultants,
accountants, agents, and other persons, any of whom may be an Employee, and the
Committee, the Company, and its officers and Board shall be entitled to rely
upon the advice, opinions, or valuations of any such persons.
     12.3 Decisions Binding. All determinations and decisions made by the
Committee and the Board pursuant to the provisions of the Plan and all related
orders and resolutions of the Committee and the Board shall be final, conclusive
and binding on all persons, including the Company, its stockholders, Employees,
Holders and the estates and beneficiaries of Employees and Holders.
     12.4 No Liability. Under no circumstances shall the Company, the Board or
the Committee incur liability for any indirect, incidental, consequential or
special damages (including lost profits) of any form incurred by any person,
whether or not foreseeable and regardless of the form of the act in which such a
claim may be brought, with respect to the Plan or the Company’s or the
Committee’s roles in connection with the Plan.

XII-2



--------------------------------------------------------------------------------



 



ARTICLE XIII
AMENDMENT OR TERMINATION OF PLAN
     13.1 Amendment, Modification, Suspension, and Termination. Subject to
Section 13.2 the Committee may, at any time and from time to time, alter, amend,
modify, suspend, or terminate the Plan and any Award Agreement in whole or in
part; provided, however, that, without the prior approval of the Company’s
stockholders and except as provided in Section 4.6, the Committee shall not
directly or indirectly lower the Option Price of a previously granted Option or
the grant price of a previously granted SAR issued under the Plan, and no
amendment of the Plan shall be made without stockholder approval if stockholder
approval is required by applicable law or stock exchange rules.
     13.2 Awards Previously Granted. Notwithstanding any other provision of the
Plan to the contrary, no termination, amendment, suspension, or modification of
the Plan or an Award Agreement shall adversely affect in any material way any
Award previously granted under the Plan, without the written consent of the
Holder holding such Award.

XIII-1



--------------------------------------------------------------------------------



 



ARTICLE XIV
MISCELLANEOUS
     14.1 Unfunded Plan/No Establishment of a Trust Fund. Holders shall have no
right, title, or interest whatsoever in or to any investments that the Company
or any of its Affiliates may make to aid in meeting obligations under the Plan.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Holder, beneficiary, legal
representative, or any other person. To the extent that any person acquires a
right to receive payments from the Company under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts, except as expressly
set forth in the Plan. No property shall be set aside nor shall a trust fund of
any kind be established to secure the rights of any Holder under the Plan. All
Holders shall at all times rely solely upon the general credit of the Company
for the payment of any benefit which becomes payable under the Plan. The Plan is
not intended to be subject to the Employee Retirement Income Security Act of
1974, as amended.
     14.2 No Employment Obligation. The granting of any Award shall not
constitute an employment contract, express or implied, nor impose upon the
Company or any Affiliate any obligation to employ or continue to employ, or
utilize the services of, any Holder. The right of the Company or any Affiliate
to terminate the employment of any person shall not be diminished or affected by
reason of the fact that an Award has been granted to him, and nothing in the
Plan or an Award Agreement shall interfere with or limit in any way the right of
the Company or its Affiliates to terminate any Holder’s employment at any time
or for any reason not prohibited by law.
     14.3 Tax Withholding. The Company or any Affiliate shall be entitled to
deduct from other compensation payable to each Holder any sums required by
federal, state or local tax law to be withheld with respect to the vesting or
exercise of an Award or lapse of restrictions on an Award. In the alternative,
the Company may require the Holder (or other person validly exercising the
Award) to pay such sums for taxes directly to the Company or any Affiliate in
cash or by check within ten days after the date of vesting, exercise or lapse of
restrictions. In the discretion of the Committee, and with the consent of the
Holder, the Company may reduce the number of shares of Stock issued to the
Holder upon such Holder’s exercise of an Option to satisfy the tax withholding
obligations of the Company or an Affiliate; provided that the Fair Market Value
of the shares of Stock held back shall not exceed the Company’s or the
Affiliate’s Minimum Statutory Withholding Tax Obligations. The Committee may, in
its discretion, permit a Holder to satisfy any Minimum Statutory Withholding Tax
Obligations arising upon the vesting of Award by delivering to the Holder of the
Award a reduced number of shares of Stock in the manner specified herein. If
permitted by the Committee and acceptable to the Holder, at the time of vesting
of shares of under the Award, the Company shall (a) calculate the amount of the
Company’s or an Affiliate’s Minimum Statutory Withholding Tax Obligations on the
assumption that all such shares of Stock vested under the Award are made
available for delivery, (b) reduce the number of such shares of Stock made
available for delivery so that the Fair Market

XIV-1



--------------------------------------------------------------------------------



 



Value of the shares of Stock withheld on the vesting date approximates the
Company’s or an Affiliate Minimum Statutory Withholding Tax Obligation and
(c) in lieu of the withheld shares of Stock, remit cash to the United States
Treasury and/or other applicable governmental authorities, on behalf of the
Holder, in the amount of the Minimum Statutory Withholding Tax Obligations due.
The Company shall withhold only whole shares of Stock to satisfy its Minimum
Statutory Withholding Tax Obligations. Where the Fair Market Value of the
withheld shares of Stock does not equal the amount of the Minimum Statutory
Withholding Tax Obligations, the Company shall withhold shares of Stock with a
Fair Market Value slightly less than the amount of its Minimum Statutory
Withholding Tax Obligation and the Holder must satisfy the remaining Minimum
Statutory Withholding Tax Obligation in some other manner permitted under this
Section 14.3. The withheld shares of Stock not made available for delivery by
the Company shall be retained as treasury shares or will be cancelled and, in
either case, the Holder’s right, title and interest in such shares of Stock
shall terminate. The Company shall have no obligation upon vesting or exercise
of any Award or lapse of restrictions on an Award until the Company or an
Affiliate has received payment sufficient to cover the Minimum Statutory
Withholding Tax Obligation with respect to that vesting, exercise or lapse of
restrictions. Neither the Company nor any Affiliate shall be obligated to advise
a Holder of the existence of the tax or the amount which it will be required to
withhold.
     14.4 Written Agreement. Each Award shall be embodied in a written agreement
or statement which shall be subject to the terms and conditions of the Plan. The
Award Agreement shall be signed by a member of the Committee on behalf of the
Committee and the Company or by an executive officer of the Company, other than
the Holder, on behalf of the Company, and may be signed by the Holder to the
extent required by the Committee. The Award Agreement may contain any other
provisions that the Committee in its discretion shall deem advisable which are
not inconsistent with the terms and provisions of the Plan.
     14.5 Indemnification of the Committee. The Company shall indemnify each
present and future member of the Committee against, and each member of the
Committee shall be entitled without further action on his or her part to
indemnity from the Company for, all expenses (including attorney’s fees, the
amount of judgments and the amount of approved settlements made with a view to
the curtailment of costs of litigation, other than amounts paid to the Company
itself) reasonably incurred by such member in connection with or arising out of
any action, suit or proceeding in which such member may be involved by reason of
such member being or having been a member of the Committee, whether or not he or
she continues to be a member of the Committee at the time of incurring the
expenses, including, without limitation, matters as to which such member shall
be finally adjudged in any action, suit or proceeding to have been negligent in
the performance of such member’s duty as a member of the Committee. However,
this indemnity shall not include any expenses incurred by any member of the
Committee in respect of matters as to which such member shall be finally
adjudged in any action, suit or proceeding to have been guilty of gross
negligence or willful misconduct in the performance of his duty as a member of
the Committee. In addition, no right of indemnification under the Plan shall be
available to or enforceable by any member of the Committee unless, within
60 days after institution of any action, suit or proceeding, such member shall
have offered the Company, in writing, the opportunity to handle and defend same
at its own expense. This right of indemnification shall inure to the benefit of
the heirs, executors or administrators of each

XIV-2



--------------------------------------------------------------------------------



 



member of the Committee and shall be in addition to all other rights to which a
member of the Committee may be entitled as a matter of law, contract or
otherwise.
     14.6 Gender and Number. If the context requires, words of one gender when
used in the Plan shall include the other and words used in the singular or
plural shall include the other.
     14.7 Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
     14.8 Headings. Headings of Articles and Sections are included for
convenience of reference only and do not constitute part of the Plan and shall
not be used in construing the terms and provisions of the Plan.
     14.9 Other Compensation Plans. The adoption of the Plan shall not affect
any other option, incentive or other compensation or benefit plans in effect for
the Company or any Affiliate, nor shall the Plan preclude the Company from
establishing any other forms of incentive compensation arrangements for
Employees.
     14.10 Other Awards. The grant of an Award shall not confer upon the Holder
the right to receive any future or other Awards under the Plan, whether or not
Awards may be granted to similarly situated Holders, or the right to receive
future Awards upon the same terms or conditions as previously granted.
     14.11 Successors. All obligations of the Company under the Plan with
respect to Awards granted hereunder shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.
     14.12 Law Limitations/Governmental Approvals. The granting of Awards and
the issuance of shares of Stock under the Plan shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.
     14.13 Delivery of Title. The Company shall have no obligation to issue or
deliver evidence of title for shares of Stock issued under the Plan prior to:
     (a) obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and
     (b) completion of any registration or other qualification of the Stock
under any applicable national or foreign law or ruling of any governmental body
that the Company determines to be necessary or advisable.
     14.14 Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any shares of Stock hereunder, shall

XIV-3



--------------------------------------------------------------------------------



 



relieve the Company of any liability in respect of the failure to issue or sell
such shares of Stock as to which such requisite authority shall not have been
obtained.
     14.15 Investment Representations. The Committee may require any person
receiving Stock pursuant to an Award under the Plan to represent and warrant in
writing that the person is acquiring the shares of Stock for investment and
without any present intention to sell or distribute such Stock.
     14.16 Persons Residing Outside of the United States. Notwithstanding any
provision of the Plan to the contrary, in order to comply with the laws in other
countries in which the TMW Group operates or has Employees, the Committee, in
its sole discretion, shall have the power and authority to:
     (a) determine which Affiliates shall be covered by the Plan;
     (b) determine which persons employed outside the United States are eligible
to participate in the Plan;
     (c) amend or vary the terms and provisions of the Plan and the terms and
conditions of any Award granted to persons who reside outside the United States;
     (d) establish subplans and modify exercise procedures and other terms and
procedures to the extent such actions may be necessary or advisable — any
subplans and modifications to Plan terms and procedures established under this
Section 14.16 by the Committee shall be attached to the Plan document as
Appendices; and
     (e) take any action, before or after an Award is made, that it deems
advisable to obtain or comply with any necessary local government regulatory
exemptions or approvals.
     Notwithstanding the above, the Committee may not take any actions
hereunder, and no Awards shall be granted, that would violate the Exchange Act,
the Code, any securities law or governing statute or any other applicable law.
     14.17 No Fractional Shares. No fractional shares of Stock shall be issued
or delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, additional Awards, or other property shall be issued or paid in
lieu of fractional shares of Stock or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.
     14.18 Arbitration of Disputes. Any controversy arising out of or relating
to the Plan or an Option Agreement shall be resolved by arbitration conducted
pursuant to the arbitration rules of the American Arbitration Association. The
arbitration shall be final and binding on the parties.
     14.19 Governing Law. The provisions of the Plan and the rights of all
persons claiming thereunder shall be construed, administered and governed under
the laws of the State of Texas.

XIV-4